Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “…the overhang teeth are angled inward relative to the sidewall defining a set…”  It is unclear whether “a set” is the angle of overhang tooth relative to the side wall or if “a set” is a separate structural feature.
Claim 5 recites “…outward set teeth…”  It is unclear if “set” is being used to define a structural feature of the tooth.
Claim 10 recites “…wherein the overhang teeth have no set relative to the inner side wall diameter…”  It is unclear what structure is defined by having “no set”.  Examiner has interpreted the claim as requiring the overhang teeth to be angled inward relative to the sidewall defining a set.
Claim 11 recites “…cutting teeth arranged on the sidewall at the cutting edge; and carbide teeth at the cutting edge…”  It is unclear if the claim requires a non-carbide cutting tooth and a carbide cutting tooth.  Examiner has interpreted the claim as requiring all of the cutting teeth to be carbide teeth.
Claim 11 recites “…an inner overhang, wherein the carbide teeth extend radially inward…” It is unclear if the carbide teeth extending radially inward form the inner overhang.  Further, it is unclear what structure is defined by the recitation of “set”.
Claim 11 recites “…an inner set of the carbide teeth…”  It is unclear if the inner set of carbide teeth is referring to the carbide teeth extending radially inward.
Claim 12 recites “…either the inner overhang or the inner set.”  It is unclear what structure is defined by “the inner set”.
Claim 15 recites “…wherein the outward set has an outer overhang that is greater than the thickness of the sidewall …”  The recitation of ‘the outward set” lacks antecedent basis rendering the claim indefinite.  Further, the recitation of “an outer overhang that is greater than the thickness of the sidewall” is unclear because it is unclear what aspect of the outer overhang is considered greater than the thickness of the sidewall.  Examiner has interpreted the claim as requiring an outward projecting overhang having a diameter that is larger than a diameter of the sidewall.
Claim 16 recites “…a pattern of carbide teeth comprising a first carbide tooth, carbide cutting teeth, and a second carbide tooth…”  It is unclear how many sets of carbide cutting teeth are being claimed.
Claim 17 recites “…cutting teeth with no set…”  It is unclear what structure is being defined by the recitation of “no set”.  Examiner has interpreted the claim as requiring a straight cutting tooth.
Claim 17 further recites “…an inner set tooth that defines an inner set…” It is unclear what structure is defined by the recitation of “set”.
Claim 17 further recites “…an outward set tooth that defines an outward set…”  It is unclear what structure is defined by the recitation of “set”.
Claims 6, 13-14, and 18-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korb (US 2005/0025593).
Regarding claim 1, Korb discloses a hole saw (See Figure 2), comprising: a sidewall 18 extending axially from a base 12 to a cutting end 28 of the sidewall 18 opposite the base 12 (See Figure 2), the sidewall 18 having a thickness between an inner sidewall diameter and an outer sidewall diameter (See Figure 2); cutting teeth 30 arranged on the sidewall 18 at the cutting end 28; an inner edge 142 extending radially 
Regarding claim 2,  Korb discloses wherein the overhang teeth 142 comprise a carbide material [0023].
Regarding claim 3, Korb discloses an outer overhang tooth 140 that is wider than the thickness of the sidewall 18, and wherein the outer overhang tooth extends outward and defines an outer kerf diameter (See Figure 7) [0034].
Regarding claim 4, Korb discloses wherein the overhang teeth 142 are angled inward relative to the sidewall defining a set, (See Figure 7) wherein the set is between 0.005 inches and 0.020 inches [0024].
Regarding claim 5, Korb discloses outward set teeth 140, wherein the overhang teeth 142 and the outward set teeth 140 create a kerf that extends radially from the inner kerf diameter to an outer kerf diameter (Note: from OC to IC as seen in Figure 7)), wherein the outer kerf diameter is greater than the outer sidewall diameter 18, and wherein the kerf is wider than the thickness of the sidewall (See Figure 7).
Regarding claim 6, Korb discloses wherein the outward set teeth 140 extend 0.015 inches or less from the outer sidewall diameter [0034] (See Figure 7).
Regarding claim 7, Korb discloses wherein each overhang tooth 142 is adjacent to a cutting tooth (See Figure 5).
Regarding claim 8, Korb discloses wherein the overhang teeth 142 are carbide-tipped blades [0023] that extend radially inwards 0.027 inches or less from the inner sidewall diameter [0024] (See Figures 6 and 7).
Regarding claim 10, Korb discloses wherein the overhang teeth 142 form an angle relative to the inner sidewall diameter and have an inner overhang of between 0.005 inches and 0.027 inches [0024].
Regarding claim 11, Korb discloses a hole saw (See Figure 2), comprising: a cylindrical body, comprising: a sidewall 18 extending axially from a base 12 to a cutting end 28 of the sidewall 18 opposite the base (See Figure 2), the sidewall 18 defining a thickness between an inner sidewall diameter and an outer sidewall diameter (See Figure 2); cutting teeth 30 arranged on the sidewall 18 at the cutting end (See Figure 5); and carbide teeth at the cutting end [0023], the carbide teeth defining a kerf with an inner kerf diameter (See Figure 7), the carbide teeth comprising: an inner overhang 142, wherein the carbide teeth extend radially inward over the inner sidewall diameter (See Figure 7; Note: the overhang forms an IC diameter); and an inner set 148 of the carbide teeth defining an inward angle E1 relative to the inner sidewall diameter (See Figure 7), wherein the inner overhang 142 and the inner set 148 form the inner kerf diameter that is less than the inner sidewall diameter (See Figure 7); and an endcap 12 coupled to the base of the sidewall 18 (See Figure 2).
Regarding claim 15, Korb discloses carbide teeth [0023] with an outward set 140, wherein the outward set 140 has an outer overhang that is greater than the thickness of the sidewall (Note: the outer overhang diameter OC is greater than the side wall diameter), and wherein the inner set of the carbide teeth is between 0.005 inches and 0.020 inches [0024].

Claim(s) 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakurty (US 10,384,273).
Regarding claim 17, Rakurty discloses a hole saw, comprising: a cylindrical body 22, comprising: a sidewall 22 extending axially from a base to a cutting end 40 opposite the base (See Figure 1), the sidewall 22 defining a thickness between an inner sidewall diameter and an outer sidewall diameter; cutting teeth 42e with no set arranged on the cutting end of the sidewall (See Figure 1); an inner set tooth 42h that defines an inner set with an inward angle relative to the inner sidewall diameter (See Figure 6), wherein the inner set tooth extends radially inward at the inward angle from the inner sidewall diameter (See Figure 6), such that an inner kerf diameter that is less than the inner sidewall diameter 24; and an outward set tooth 42g that defines an outward set with an outward angle relative to the outer sidewall 26 diameter (See Figure 6), wherein the outward set tooth 42g extends radially outward from the outer sidewall 26 diameter at the outward angle (See Figure 6), such that an outer kerf diameter is greater than the outer sidewall diameter, and an endcap coupled to the base of the sidewall (Col. 3, Lines 58-59).
Regarding claim 18, Rakurty discloses an opening 80 in the sidewall 22 (See Figure 1), and wherein two or more cutting teeth separate the inner set tooth 42h and the outward set tooth 42g (See Figure 6).
Regarding claim 20, Rakurty discloses a pattern of teeth 42 that is repeated about a circumference of a cutting edge 40 of a hole saw, and adjacent teeth 42 may alternate in a repeating pattern among inwardly extending teeth, straight teeth and outwardly extending teeth (Col. 4, Lines 28-32; See Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb (US 2005/0025593) in view of Rakurty (US 10,384,273).
Regarding claim 9, Korb discloses the hole saw of claim 1 as set forth above.  Korb does not disclose openings located in the sidewall.  Rakurty discloses a hole saw 20 having at plurality of openings 80 extending through a side wall (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Korb, in view of Rakurty, such that openings are located on the sidewall in order to provide a means for removing a plug from the hole saw.
Regarding claim 16, Korb discloses the hole saw of claim 11 as set forth above.  Korb does not disclose a pattern of carbide teeth comprising a first carbide tooth, carbide cutting teeth, and a second carbide tooth, wherein the first carbide tooth has the inner overhang and the inner set, and wherein the second carbide tooth has an outer overhang and an outward set, and wherein three or more carbide cutting teeth are in the pattern between the first carbide tooth and the second carbide tooth.  Rakurty discloses a hole saw having a pattern of teeth 42 that is repeated about the circumference of a cutting edge 40 of a hole saw, and adjacent teeth 42 may alternate in a repeating .

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb (US 2005/0025593).
Regarding claim 12, Korb discloses the hole saw of claim 11 as set forth above.  Korb further discloses wherein carbide [0023] inner overhang teeth may alternate with non-overhang teeth (See Figure 9) [0037].  Korb does not disclose wherein less than or equal to 35% of the teeth on the sidewall have an inner overhang.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Korb such that less than or equal to 35% of the teeth on the sidewall have an inner overhang since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the percentage of overhang teeth in order to provide a sufficiently clean or burr-free hole in a workpiece.
Regarding claim 13, Korb discloses the hole saw of claim 11 as set forth above.  The embodiment found in Figure 7 of Korb does not disclose wherein the teeth are flush with an outer side wall diameter.  Korb discloses a further embodiment (See Figure 6) 
Regarding claim 14, Korb discloses a blade with an outward overhang 140, wherein the outward overhang is between 0.005 to 0.02 inches [0034] (See Figure 7).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Korb such that the outward overhang is between 0.001 inches and 0.011 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the overhang based on the kerf diameter desired. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakurty (US 10,384,273) in view of Korb (US 2005/0025593).
Regarding claim 19, Rakurty discloses the hole saw of claim 17 as set forth above.  Rakurty does not disclose wherein an overhang tooth between 0.001 inches and 0.005 inches wider than the thickness of the sidewall.  Korb discloses overhang teeth 142 that are angled inward relative to the sidewall defining an inner clearance IC (See Figure 7) between 0.005 inches and 0.020 inches [0024].  It would have been In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the overhang based on the kerf diameter desired. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722